DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-9, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer et al US Pat. No. 5,480,404) in view of Rambo (US Pat. No. 6,450,983).
Regarding claim 1, Kammerer teaches a tissue specimen retrieval bag (See Figs. 1&2) assembly, comprising: 
a tissue specimen bag (64) having an open proximal end (near belt 66) and a closed distal end (80), the proximal end including a cuff (channel 70 created by flap 72) defined therein and extending therearound (See Figs. 1 & 3; Col. 6, lines 38-50); and 
a flexible bag brim disposed within the cuff, the flexible bag brim (66) transitionable between a first, collapsed configuration (See Fig. 8) and a second, expanded configuration (See Figs. 1 & 3) (See also Col. 7, lines 1-12), the flexible bag brim including a cross section (See Col. 6, lines 62-68 stating “the belt 66 has an oblong cross section oriented to enhance the stability of the open pouch 64 when the belt is extended”) configured to1 facilitate both furling the tissue specimen bag onto itself around the bag brim when the bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration (See Figs. 1-8; Col. 6, line 62 through Col. 7, line 12).
Kammerer does not explicitly teach the flexible bag brim including a plurality of scallops defined along an inner peripheral surface thereof configured to facilitate furling the tissue specimen bag onto itself. 
Rambo teaches an analogous surgical access assembly with a brim (10, 12) having a variety of geometries including one with a plurality of scallops (72b, Figs. 25, 31, and 32) defined along an inner peripheral surface thereof configured to facilitate the furling the tissue specimen bag onto itself (See Col. 7, line 20 through Col. 8, line 18 which states the cross section of the o-ring (brim) provides stability and provides “snap-roll” which aids in reliable incremental shortening or lengthening. 
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the assembly of Kammerer to have the brim include a plurality of scallops defined along an inner peripheral surface rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 2, modified Kammerer further teaches at least one of the plurality of scallops includes a vent or gate (note that at least one of the scallops can be considered a “vent or gate” since there’s no particular structure recited in the claims or inferred by the terms “vent” or “gate”) configured to2 facilitate manufacturing the flexible bag brim.
Regarding claim 3, modified Kammerer further teaches the flexible bag brim (10,12) includes a concave (72b on external surface as seen in Figs. 31 & 32) surface defined along an outer peripheral surface thereof. (Note the brim as depicted in Figs. 31 and 32 has concave segments in the outer surface). (See also Col. 8, lines 45-55)
Regarding claim 7, Kammerer as modified above teaches the limitations of claim 1. Kammerer teaches the pouch is made from a polymeric material formed into a film but does not expressly state the polymeric material is nylon or a polyurethane.
Rambo teaches an analogous surgical access assembly where the bag is preferably made of polyurethane film. (See Col. 6, lines 21-38). Rambo also discloses that polyurethane is “a material of the type known in the art”. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the polymeric material of the assembly of Kammerer be either a polyurethane as taught by Rambo since polyurethane is a well-known and suitable biocompatible material commonly used in surgical retrieval pouches.  (See also MPEP §2144.06 II) 

Regarding claim 8, Kammerer teaches a tissue specimen retrieval bag assembly (See Figs. 1 &2), comprising: a tissue specimen bag (64) having an open proximal end (near belt 66) and a closed distal end (80), the proximal end including a cuff (channel 70 created by flap 72) defined therein and extending therearound (See Figs. 1 & 3; Col. 6, lines 38-50); and 
a flexible bag brim disposed within the cuff, the flexible bag brim (66) transitionable between a first, collapsed configuration (See Fig. 8) and a second, expanded configuration (See Figs. 1 & 3) (See also Col. 7, lines 1-12), the flexible bag brim including a cross section (See Col. 6, lines 62-68 stating “the belt 66 has an oblong cross section oriented to enhance the stability of the open pouch 64 when the belt is extended”) configured to3 facilitate both furling the tissue specimen bag onto itself around the bag brim when the bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration (See Figs. 1-8; Col. 6, line 62 through Col. 7, line 12).
Kammerer does not explicitly teach the flexible bag brim including a plurality of slots defined therethrough configured to4 facilitate handling of the flexible bag brim with a surgical instrument.
Rambo teaches an analogous surgical access assembly with a brim (10, 12) having a variety of geometries including one with a plurality of slots (70 or 120) defined therethrough (See Figs. 17-21 and 58-66; Col. 7, line 60 through Col. 8, line 5 and Col. 8, lines 55-68). Rambo further states the varying brim geometries provide stability and provides “snap-roll” which aids in reliable incremental shortening or lengthening. 
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the assembly of Kammerer to have the brim include a plurality of slots defined therethrough rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 9, modified Kammerer further teaches the flexible bag brim (10,12) includes a concave (72b on external surface as seen in Figs. 31 & 32) surface defined along an outer peripheral surface thereof. (Note the brim as depicted in Figs. 31 and 32 has concave segments in the outer surface). (See also Col. 8, lines 45-55)
Regarding claim 12, modified Kammerer further teaches the plurality of slots allows handling of the flexible bag brim by a medical instrument in a direction parallel to the flexible bag brim. 
It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). 
In the instant case, the assembly as taught by modified Kammerer teaches the same structural components as recited in the claim (namely the bag assembly with a plurality of slots in the brim). Furthermore, the device is capable of being handled by a medical instrument in the manner claimed since there are no structures which would prevent such handling.
Regarding claim 13, Kammerer teaches a tissue specimen retrieval bag assembly (Figs 1 & 2), comprising: a tissue specimen bag (64) having an open proximal end (near belt 66) and a closed distal end (80), the proximal end including a cuff (channel 70 created by flap 72) defined therein and extending therearound (See Figs. 1 & 3; Col. 6, lines 38-50); and 
a flexible bag brim (66) disposed within the cuff, the flexible bag brim transitionable between a first, collapsed configuration (See Fig. 8) and a second, expanded configuration (See Figs. 1 & 3) (See also Col. 7, lines 1-12), the flexible bag brim including a cross section (See Col. 6, lines 62-68 stating “the belt 66 has an oblong cross section oriented to enhance the stability of the open pouch 64 when the belt is extended”) configured to5 facilitate both furling the tissue specimen bag onto itself around the bag brim when the bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration, the flexible bag brim including a rim (66) disposed along an inner periphery thereof (See Figs. 1, 3, 8), 
Kammerer does not explicitly teach the rim including a plurality of slots defined therethrough configured to6 facilitate handling of the flexible bag brim with a surgical instrument.
Rambo teaches an analogous surgical access assembly with a brim (10, 12) having a variety of geometries including one with a plurality of slots (70 or 120) defined therethrough (See Figs. 17-21 and 58-66; Col. 7, line 60 through Col. 8, line 5 and Col. 8, lines 55-68). Rambo further states the varying brim geometries provide stability and provides “snap-roll” which aids in reliable incremental shortening or lengthening. 
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the assembly of Kammerer to have the brim include a plurality of slots defined therethrough rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 14, modified Kammerer further teaches the flexible bag brim (10,12) includes a concave (72b on external surface as seen in Figs. 31 & 32) surface defined along an outer peripheral surface thereof. (Note the brim as depicted in Figs. 31 and 32 has concave segments in the outer surface). (See also Col. 8, lines 45-55).
Regarding claim 16, modified Kammerer further teaches the plurality of slots in the rim allows handling of the flexible bag brim by a medical instrument in a direction perpendicular to the flexible bag brim. 
It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). 
In the instant case, the assembly as taught by modified Kammerer teaches the same structural components as recited in the claim (namely the bag assembly with a plurality of slots in the brim). Furthermore, the device is capable of being handled by a medical instrument in the manner claimed since there are no structures which would prevent such handling.
Regarding claim 17, modified Kammerer further teaches a plurality of second slots defined in the rim allows handling of the flexible bag brim by a medical instrument in a direction parallel to the flexible bag brim. (See Figs. 16-21, note that there are a multitude of slots which are sufficient to meet the limitations of “a first plurality of slots” and “a second plurality of slots”)
It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). 
In the instant case, the assembly as taught by modified Kammerer teaches the same structural components as recited in the claim (namely the bag assembly with two sets of plurality of slots in the brim). Furthermore, the device is capable of being handled by a medical instrument in the manner claimed since there are no structures which would prevent such handling.

Claims 4-6, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer et al US Pat. No. 5,480,404) in view of Rambo (US Pat. No. 6,450,983) as applied to claim 1 above and further in view of Nguyen et al (US Pat. No. 7,650,887).
Regarding claim 4, modified Kammerer teaches the assembly of claim 1 above but does not explicitly teach the cross section of the bag brim includes a D-shaped cross section.
Nguyen teaches an analogous surgical access assembly with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53; Col. 6, lines 4-12). Nguyen teaches the cross section may be D-Shaped (note Fig. 19b which is when bisected is two “D’s” adjacent one another). 

    PNG
    media_image1.png
    273
    357
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing  to further modify the device of Kammerer to have a D-Shaped cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claims 5, 6, 10, 11, and 15, modified Kammerer teaches the assembly of claims 1 and 8 respectively above but does not explicitly teach the cross section of the bag brim is tri-lobular shaped and includes at least two edges that define a concave section therebetween configured to facilitate gripping the tissue specimen when furling.
Nguyen teaches an analogous surgical access assembly with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53). Nguyen teaches the cross section may be tri-lobular with two edges that define a concave section therebetween (See Fig. 17d which shows three cylinders stacked in a pyramid shape; Col. 5, lines 55-50; Col. 6, lines 4-12).

    PNG
    media_image2.png
    165
    295
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the device of Kammerer to have a tri-lobluar shaped cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,369,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘352 patent requires a tissue specimen bag with an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a non-circular cross section.
Claims of the instant application (16/776,880)
Corresponding claims of Issued Patent 11,369,352
1, 8, 13
1, 8
1, 5, 6, 8, 10, 11, 15
8, 15
7
2, 9


Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 16/8945467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘546 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a D-shaped cross section to facilitate both furling and unfurling the bag around the brim.
Claims of the instant application (16/776,880)
Corresponding claims of co-pending application 16/894,546
1, 4, 8, 13
1, 3
7
2


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 16/595,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘119 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a cross section to facilitate both furling and unfurling the bag around the brim.

Claims of the instant application (16/776,880)
Corresponding claims of co-pending application 16/595,119 
1, 8, 13
1
4
2, 7
5, 10, 15
3, 5
6, 11
6
7
8, 10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Kammerer teaches the brim (belt) is flexible and has a particular cross-section to aid in proper placement and deployment of the pouch (See Col. 6, line 62 through Col. 7, line 12) and is thus deemed to meet the functional limitation as claimed.
        2 It is noted that this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see also MPEP §2113).
        3 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Kammerer teaches the brim (belt) is flexible and has a particular cross-section to aid in proper placement and deployment of the pouch (See Col. 6, line 62 through Col. 7, line 12) and is thus deemed to meet the functional limitation as claimed.
        4 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Kammerer teaches the brim (belt) is flexible and has a particular cross-section to aid in proper placement and deployment of the pouch (See Col. 6, line 62 through Col. 7, line 12) and is thus deemed to meet the functional limitation as claimed.
        5 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Kammerer teaches the brim (belt) is flexible and has a particular cross-section to aid in proper placement and deployment of the pouch (See Col. 6, line 62 through Col. 7, line 12) and is thus deemed to meet the functional limitation as claimed.
        6 See footnote 4 above
        7 Please note that a Notice of Allowance was mailed in this application, but it has not yet been assigned a Patent Number, so this rejection is provisional.